AMENDED AND RESTATED

2011 EQUITY INCENTIVE PLAN OF

MANDALAY DIGITAL GROUP, INC.

(Effective May 26, 2011)

 

Mandalay Digital Group, Inc. (formerly known as NeuMedia, Inc.) hereby adopts in
its entirety the Amended and Restated Mandalay Digital Group. Inc. 2011 Equity
Incentive (“Plan”), on ________________2011, which amends and restates the
NeuMedia, Inc. 2011 Equity Incentive Plan originally adopted on May 26, 2011
(“Plan Adoption Date”). The Plan remains effective as of May 26, 2011 (“Plan
Effective Date”). Unless otherwise defined, terms with initial capital letters
are defined in Section 2 below.

 

SECTION 1
BACKGROUND AND PURPOSE

 

1.1           Background The Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights (SARs), Restricted
Stock, and Restricted Stock Units.

 

1.2           Purpose of the Plan The Plan is intended to attract, motivate and
retain the following individuals: (a) employees of the Company or its
Affiliates; (b) directors of the Company or any of its Affiliates who are
employees of neither the Company nor any Affiliate and (c) consultants who
provide significant services to the Company or its Affiliates. The Plan is also
designed to encourage stock ownership by such individuals, thereby aligning
their interests with those of the Company’s shareholders.

 

SECTION 2
DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1           “1934 Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Act shall include such section, any valid
rules or regulations promulgated under such section, and any comparable
provisions of any future legislation, rules or regulations amending,
supplementing or superseding any such section, rule or regulation.

 

2.2           “Administrator” means, collectively the Board, and/or one or more
Committees, and/or one or more executive officers of the Company designated by
the Board to administer the Plan or specific portions thereof.

 

2.3           “Affiliate” means any corporation or any other entity (including,
but not limited to, Subsidiaries, partnerships and joint ventures) controlling,
controlled by, or under common control with the Company.

 

2.4           “Applicable Law” means the legal requirements relating to the
administration of Options, SARs, Restricted Stock, Restricted Stock Units and
similar incentive plans under any applicable laws, including but not limited to
federal and state employment, labor, privacy and securities laws, the Code, and
applicable rules and regulations promulgated by the NASDAQ, New York Stock
Exchange, American Stock Exchange or the requirements of any other stock
exchange or quotation system upon which the Shares may then be listed or quoted.

 

1

 



2.5           “Award” means, individually or collectively, a grant under the
Plan of Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted
Stock, and Restricted Stock Units.

 

2.6           “Award Agreement” means the written agreement setting forth the
terms and provisions applicable to each Award granted under the Plan, including
the Grant Date.

 

2.7           “Board” or “Board of Directors” means the Board of Directors of
the Company.

 

2.8           “Change in Control” means the occurrence of any of the following:

 

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than SB Acquisition Company LLC or its affiliates, becomes
the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or

 

(b) The sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Company to any “person” or “group” (as such terms are used in Sections 13(d)(3)
and 14(d)(2) of the Exchange Act).

 

2.9           “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 

2.10         “Committee” means any committee appointed by the Board of Directors
to administer the Plan.

 

2.11         “Company” means Mandalay Digital Group, Inc., formerly known as
NeuMedia, Inc., or any successor thereto.

 

2.12         “Consultant” means any consultant, independent contractor or other
person who provides significant services to the Company or its Affiliates or any
employee or affiliate of any of the foregoing, but who is neither an Employee
nor a Director.

 

2.13         “Continuous Status” as an Employee, Consultant or Director means
that a Participant’s employment or service relationship with the Company or any
Affiliate is not interrupted or terminated. “Continuous Status” shall not be
considered interrupted in the following cases: (i) any leave of absence approved
by the Company or (ii) transfers between locations of the Company or between the
Company and any Subsidiary or successor. A leave of absence approved by the
Company shall include sick leave, military leave or any other personal leave
approved by an authorized representative of the Company. For purposes of
Incentive Stock Options, no leave of absence may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If such reemployment is approved by the Company but not guaranteed by statute or
contract, then such employment will be considered terminated on the ninety-first
(91st) day of such leave and on such date any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonqualified Stock Option. In the event a
Participant’s status changes among the positions of Employee, Director and
Consultant, the Participant's Continuous Status as an Employee, Director or
Consultant shall not be considered terminated solely as a result of any such
changes in status.

 

2

 



2.14          “Director” means any individual who is a member of the Board of
Directors of the Company or an Affiliate of the Company.

 

2.15          “Disability” means a permanent and total disability within the
meaning of Section 22(e)(3) of the Code, provided that in the case of Awards
other than Incentive Stock Options, the Administrator in its discretion may
determine whether a permanent and total disability exists in accordance with
uniform and non-discriminatory standards adopted by the Administrator from time
to time.

 

2.16          “Employee” means any individual who is a common-law employee of
the Company or of an Affiliate.

 

2.17          “Exercise Price” means the price at which a Share may be purchased
by a Participant pursuant to the exercise of an Option, and the price used to
determine the number of Shares payable to a Participant upon the exercise of a
SAR.

 

2.18          “Fair Market Value” means, as of any date, provided the Common
Stock is listed on an established stock exchange or a national market system,
including without limitation the Nasdaq National Market of the National
Association of Securities Dealers, Inc. Automated Quotation ("NASDAQ") System,
the Fair Market Value of a share of Common Stock shall be the closing sales
price for such stock on the Grant Date of the Award. If no sales were reported
on such Grant Date of the Award, the Fair Market Value of a share of Common
Stock shall be the closing price for such stock as quoted on the NASDAQ (or the
exchange with the greatest volume of trading in the Common Stock) on the last
market trading day with reported sales prior to the date of determination. In
the case where the Company is not listed on an established stock exchange or
national market system, Fair Market Value shall be determined by the Board in
good faith in accordance with Code Section 409A and the applicable Treasury
regulations.

 

2.19          “Fiscal Year” means a fiscal year of the Company.

 

2.20          “Grant Date” means the date the Administrator approves the Award.

 

2.21          “Incentive Stock Option” means an Option to purchase Shares, which
is designated as an Incentive Stock Option and is intended to meet the
requirements of Section 422 of the Code.

 

2.22          “Independent Director” means a Nonemployee Director who is (i) a
“nonemployee director” within the meaning of Section 16b-3 of the 1934 Act, (ii)
“independent” as determined under the applicable rules of the NASDAQ, and (iii)
an “outside director” under Treasury Regulation Section 1.162-27(e)(3), as any
of these definitions may be modified or supplemented from time to time.

 

3

 



2.23          “Misconduct” shall include commission of any act contrary or
harmful to the interests of the Company (or any Affiliate) and shall include,
without limitation: (a) conviction of a felony or crime involving moral
turpitude or dishonesty, (b) violation of Company (or any Affiliate) policies,
with or acting against the interests of the Company (or any Affiliate),
including employing or recruiting any present, former or future employee of the
Company (or any Affiliate), (c) misuse of any confidential, secret, privileged
or non-public information relating to the Company’s (or any Affiliate’s)
business, or (e) participating in a hostile takeover attempt of the Company or
an Affiliate. The foregoing definition shall not be deemed to be inclusive of
all acts or omissions that the Company (or any Affiliate) may consider as
Misconduct for purposes of the Plan.

 

2.24          “NASDAQ” means The NASDAQ Stock Market, Inc.

 

2.25          “Nonemployee Director” means a Director who is not employed by the
Company or an Affiliate.

 

2.26          “Nonqualified Stock Option” means an option to purchase Shares
that is not intended to be an Incentive Stock Option.

 

2.27          “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.

 

2.28          “Participant” means an Employee, Nonemployee Director or
Consultant who has an outstanding Award.

 

2.29          “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock are subject to restrictions that subject the
Shares to a substantial risk of forfeiture. As provided in Section 7, such
restrictions may be based on the passage of time, the achievement of Performance
Goals, or the occurrence of other events as determined by the Administrator, in
its discretion.

 

2.30          “Plan” means this Amended and Restated Mandalay Digital Group,
Inc. Amended and Restated 2011 Equity Incentive Plan, as set forth in this
instrument and as hereafter amended from time to time.

 

2.31          “Restricted Stock” means an Award granted to a Participant
pursuant to Section 7. An Award of Restricted Stock constitutes a transfer of
ownership of Shares to a Participant from the Company subject to restrictions
against transferability, assignment, and hypothecation. Under the terms of the
Award, the restrictions against transferability are removed when the Participant
has met the specified vesting requirement. Vesting can be based on continued
employment or service over a stated service period, or on the attainment of
specified Performance Goals. If employment or service is terminated prior to
vesting, the unvested restricted stock revert back to the Company.

 

2.32          “Restricted Stock Units” means an Award granted to a Participant
pursuant to Section 8. An Award of Restricted Stock Units constitutes a promise
to deliver to a Participant a specified number of Shares, or the equivalent
value in cash, upon satisfaction of the vesting requirements set forth in the
Award Agreement. Each Restricted Stock Unit represents the right to receive one
Share or the equivalent value in cash.

 

4

 



2.33          “Rule 16b-3” means a person promulgated under the 1934 Act, and
any future regulation amending, supplementing or superseding such regulation.

 

2.34          “SEC” means the U.S. Securities and Exchange Commission.

 

2.35          “Section 16 Person” means a person who, with respect to the
Shares, is subject to Section 16 of the 1934 Act.

 

2.36          “Shares” means shares of common stock of the Company.

 

2.37          “Stock Appreciation Right” or “SAR” means an Award granted to a
Participant pursuant to Section 6. Upon exercise, a SAR gives a Participant a
right to receive a payment in cash, or the equivalent value in Shares, equal to
the difference between the Fair Market Value of the Shares on the exercise date
and the Exercise Price. Both the number of SARs and the Exercise Price are
determined on the Grant Date. For example, assume a Participant is granted 100
SARs at an Exercise Price of $10 and the award agreement specifies that the net
gain will be settled in Shares. Also assume that the SARs are exercised when the
underlying Shares have a Fair Market Value of $20 per Share. Upon exercise of
the SAR, the Participant is entitled to receive 50 Shares [(($20-$10)*100)/$20].

 

2.38          “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

SECTION 3
ADMINISTRATION

 

3.1            The Administrator. The Administrator shall be appointed by the
Board of Directors from time to time.

 

3.2            Authority of the Administrator. It shall be the duty of the
Administrator to administer the Plan in accordance with the Plan’s provisions
and in accordance with Applicable Law. The Administrator shall have all powers
and discretion necessary or appropriate to administer the Plan and to control
its operation, including, but not limited to, the power to determine the
following: (a) which Employees, Nonemployee Directors and Consultants shall be
granted Awards; (b) the terms, conditions and the amendment of Awards, including
the express power to amend an Award to include a provision to reduce the
Exercise Price of any outstanding Option or other Award after the Grant Date, or
to cancel an outstanding Option or other Award in exchange for the grant of a
new Option or other Award with an exercise price equal to the Fair Market Value
on the Grant Date, (c) interpretation of the Plan, (d) adoption of rules for the
administration, interpretation and application of the Plan as are consistent
therewith and (e) interpretation, amendment or revocation of any such rules.

 

5

 



3.3            Delegation by the Administrator. The Administrator, in its
discretion and on such terms and conditions as it may provide, may delegate all
or any part of its authority and powers under the Plan to one or more Directors;
provided, however, in the case where the Company is listed on an established
stock exchange or quotation system, the Administrator may not delegate its
authority and powers (a) with respect to Section 16 Persons, or (b) in any way
which would jeopardize the Plan’s qualification under Section 162(m) of the Code
or Rule 16b-3.

 

3.4            Decisions Binding. All determinations and decisions made by the
Administrator, the Board and any delegate of the Administrator pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons,
and shall be given the maximum deference permitted by Applicable Law.

 

SECTION 4
SHARES SUBJECT TO THE PLAN

 

4.1            Number of Shares. Subject to adjustment, as provided in Section
4.3, the total number of Shares initially available for grant under the Plan
shall be 4,000,000. Shares granted under the Plan may be authorized but unissued
Shares or reacquired Shares bought on the market or otherwise.

 

4.2            Lapsed Awards. If any Award made under the Plan expires, or is
forfeited or cancelled, the Shares underlying such Awards shall become available
for future Awards under the Plan. In addition, any Shares underlying an Award
that are not issued upon the exercise of such Award shall become available for
future Awards under the Plan (e.g., the exercise of a Stock Appreciation Right
with the net gain settled in Shares and the “net-Share issuance” of an Option).

 

4.3            Adjustments in Awards and Authorized Shares. The number of Shares
covered by each outstanding Award, and the per Share exercise price of each such
Award, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of common stock resulting from a stock split, reverse
stock split, recapitalization, combination, reclassification, the payment of a
stock dividend on the common stock or any other increase or decrease in the
number of such Shares of common stock effected without receipt of consideration
by the Company; provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of Shares of stock of any class, or
securities convertible into Shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of common stock subject to an Option.

 

4.4            Legal Compliance. Shares shall not be issued pursuant to the
making or exercise of an Award unless the exercise of Options and rights and the
issuance and delivery of Shares shall comply with the Securities Act of 1933, as
amended, the 1934 Act and other Applicable Law, and shall be further subject to
the approval of counsel for the Company with respect to such compliance. Any
Award made in violation hereof shall be null and void.

 

6

 



4.5            Investment Representations. As a condition to the exercise of an
Option or other right, the Company may require the person exercising such Option
or right to represent and warrant at the time of exercise that the Shares are
being acquired only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.

 

SECTION 5
STOCK OPTIONS

 

The provisions of this Section 5 are applicable to Options granted to Employees,
Nonemployee Directors and Consultants. Such Participants shall also be eligible
to receive other types of Awards as set forth in the Plan.

 

5.1           Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted at any time and from time to time as determined by the
Administrator in its discretion. The Administrator may grant Incentive Stock
Options, Nonqualified Stock Options, or a combination thereof, and the
Administrator, in its discretion and subject to Sections 4.1, shall determine
the number of Shares subject to each Option.

 

5.2           Award Agreement. Each Option shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the expiration date of the
Option, the number of Shares to which the Option pertains, any conditions to
exercise the Option, and such other terms and conditions as the Administrator,
in its discretion, shall determine. The Award Agreement shall also specify
whether the Option is intended to be an Incentive Stock Option or a Nonqualified
Stock Option.

 

5.3           Exercise Price. The Administrator shall determine the Exercise
Price for each Option subject to the provisions of this Section 5.3.

 

5.3.1        Nonqualified Stock Options. Unless otherwise specified in the Award
Agreement, in the case of a Nonqualified Stock Option, the per Share exercise
price shall not be less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date, as determined by the Administrator.

 

5.3.2        Incentive Stock Options. The grant of Incentive Stock Options shall
be subject to the following limitations:

 

(a)                The Exercise Price of an Incentive Stock Option shall be not
less than one hundred percent (100%) of the Fair Market Value of a Share on the
Grant Date; provided, however, that if on the Grant Date, the Employee (together
with persons whose stock ownership is attributed to the Employee pursuant to
Section 424(d) of the Code) owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries, the Exercise Price shall be not less than one hundred and ten
percent (110%) of the Fair Market Value of a Share on the Grant Date;

 

(b)               Incentive Stock Options may be granted only to persons who
are, as of the Grant Date, Employees of the Company or a Subsidiary, and may not
be granted to Consultants or Nonemployee Directors. In the event the Company
fails to obtain shareholder approval of the Plan within twelve (12) months from
the Plan Adoption Date, all Options granted under this Plan designated as
Incentive Stock Options shall become Nonqualified Stock Options and shall be
subject to the provisions of this Section 5 applicable to Nonqualified Stock
Options.



7

 

 

(c)                To the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonqualified Stock Options. For purposes of this Section 5.3.2(c),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted; and

 

(d)               In the event of a Participant's change of status from Employee
to Consultant or Director, an Incentive Stock Option held by the Participant
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Nonqualified Stock Option three (3) months and one (1) day
following such change of status.

 

5.3.3        Substitute Options. Notwithstanding the provisions of Sections
5.3.1 and 5.3.2, in the event that the Company or an Affiliate consummates a
transaction described in Section 424(a) of the Code (e.g., the acquisition of
property or stock from an unrelated corporation), persons who become Employees,
Nonemployee Directors or Consultants on account of such transaction may be
granted Options in substitution for options granted by their former employer,
and such Options may be granted with an Exercise Price less than the Fair Market
Value of a Share on the Grant Date; provided, however, the grant of such
substitute Option shall not constitute a “modification” as defined in Code
Section 424(h)(3) and the applicable Treasury regulations.

 

5.4           Expiration of Options

 

5.4.1       Expiration Dates. Unless otherwise specified in an Award Agreement,
each Option shall immediately terminate on the date a Participant ceases
his/her/its Continuous Status as an Employee, Director or Consultant with
respect to the Shares that have not “vested.” With respect to the “vested”
Shares underlying a Participant’s Option, unless otherwise specified in the
Award Agreement, each Option shall terminate no later than the first to occur of
the following events:

 

(a)                Date in Award Agreement. The date for termination of the
Option set forth in the written Award Agreement;

 

(b)               Termination of Continuous Status as Employee, Nonemployee
Director or Consultant. The last day of the three (3)-month period following the
date the Participant ceases his/her/its Continuous Status as an Employee,
Nonemployee Director or Consultant (other than termination for a reason
described in subsections (c), (d), (e), or (f) below);

 

(c)                Misconduct. In the event a Participant’s Continuous Status as
an Employee, Director or Consultant terminates because the Participant has
performed an act of Misconduct as determined by the Administrator, all
unexercised Options held by such Participant shall expire five (5) business days
following written notice from the Company to the Participant; provided, however,
that the Administrator may, in its sole discretion, prior to the expiration of
such five (5) business day period, reinstate the Options by giving written
notice of such reinstatement to Participant. In the event of such reinstatement,
the Participant may exercise the Option only to such extent, for such time, and
upon such terms and conditions as if the Participant had ceased to be employed
by or affiliated with the Company or a Subsidiary upon the date of such
termination for a reason other than Misconduct, disability or death;



8

 

 

(d)               Disability. In the event that a Participant's Continuous
Status as an Employee, Director or Consultant terminates as a result of the
Participant's Disability, the Participant may exercise his or her Option at any
time within twelve (12) months from the date of such termination, but only to
the extent that the Participant was entitled to exercise it at the date of such
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). If, at the date of termination, the
Participant is not entitled to exercise his or her entire Option, the Shares
covered by the unexercisable portion of the Option shall revert to the Plan. If,
after termination, the Participant does not exercise his or her Option within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan;

 

(e)                Death. In the event of the death of a Participant, the
Participant’s Option may be exercised at any time within twelve (12) months
following the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement), by the Participant's
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent that the Participant was entitled to
exercise the Option at the date of death. If, at the time of death, the
Participant was not entitled to exercise his or her entire Option, the Shares
covered by the unexercisable portion of the Option shall immediately revert to
the Plan. If, after death, the Participant's estate or a person who acquired the
right to exercise the Option by bequest or inheritance does not exercise the
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan; or

 

(f)                10 Years from Grant. An Option shall expire no more than ten
(10) years from the Grant Date; provided, however, that if an Incentive Stock
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, such Incentive
Stock Option may not be exercised after the expiration of five (5) years from
the Grant Date.

 

5.4.2        Administrator Discretion. Notwithstanding the foregoing the
Administrator may, after an Option is granted, extend the exercise period that
an Option is exercisable following a Participant’s termination of employment
(subject to limitations applicable to Incentive Stock Options); provided,
however that such extension does not exceed the maximum term of the Option.

 

5.5          Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions as set forth in
the Award Agreement and conditions as the Administrator shall determine in its
discretion. After an Option is granted, the Administrator, in its discretion,
may accelerate the exercisability of the Option.

 

9

 



5.6           Exercise and Payment. Options shall be exercised by the
Participant’s delivery of a written notice of exercise to the Secretary of the
Company (or its designee), setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.

 

5.6.1        Form of Consideration. Upon the exercise of any Option, the
Exercise Price shall be payable to the Company in full in cash or its
equivalent. The Administrator, in its discretion, also may permit the exercise
of Options and same-day sale of related Shares, or exercise by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Exercise Price, or by any other means which the
Administrator, in its discretion, determines to provide legal consideration for
the Shares, and to be consistent with the purposes of the Plan.

 

5.6.2        Delivery of Shares. As soon as practicable after receipt of a
written notification of exercise and full payment for the Shares purchased, the
Company shall deliver to the Participant (or the Participant’s designated
broker), Share certificates (which may be in book entry form) representing such
Shares.

 

SECTION 6
STOCK APPRECIATION RIGHTS

 

6.1           Grant of SARs. Subject to the terms of the Plan, a SAR may be
granted to Employees, Nonemployee Directors and Consultants at any time and from
time to time as shall be determined by the Administrator.

 

6.1.1             Number of Shares. The Administrator shall have complete
discretion to determine the number of SARs granted to any Participant.

 

6.1.2             Exercise Price and Other Terms. The Administrator, subject to
the provisions of the Plan, shall have discretion to determine the terms and
conditions of SARs granted under the Plan, including whether upon exercise the
SARs will be settled in Shares or cash. However, the Exercise Price of a SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of a
Share on the Grant Date.

 

6.2           Exercise of SARs. SARs granted under the Plan shall be exercisable
at such times and be subject to such restrictions as set forth in the Award
Agreement and conditions as the Administrator shall determine in its discretion.
After an SAR is granted, the Administrator, in its discretion, may accelerate
the exercisability of the SAR.

 

6.3           SAR Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the term of the SAR, the
conditions of exercise and such other terms and conditions as the Administrator
shall determine.

 

6.4           Expiration of SARs. A SAR granted under the Plan shall expire upon
the date determined by the Administrator in its discretion as set forth in the
Award Agreement, or otherwise pursuant to the provisions relating to the
expiration of Options as set forth in Section 5.4.

 

10

 



6.5           Payment of SAR Amount. Upon exercise of a SAR, a Participant shall
be entitled to receive (whichever is specified in the Award Agreement) from the
Company either (a) a cash payment in an amount equal to (x) the difference
between the Fair Market Value of a Share on the date of exercise and the SAR
Exercise Price, multiplied by (y) the number of Shares with respect to which the
SAR is exercised, or (b) a number of Shares by dividing such cash amount by the
Fair Market Value of a Share on the exercise date. If the Administrator
designates in the Award Agreement that the SAR will be settled in cash, upon
Participant’s exercise of the SAR the Company shall make a cash payment to
Participant as soon as reasonably practical.

 

SECTION 7
RESTRICTED STOCK

 

7.1           Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Employees, Nonemployee Directors and Consultants in such
amounts as the Administrator, in its discretion, shall determine. The
Administrator shall determine the number of Shares to be granted to each
Participant and the purchase price, if any, to be paid by the Participant for
such Shares. At the discretion of the Administrator, such purchase price may be
paid by Participant with cash or through services rendered.

 

7.2           Restricted Stock Agreement. Each Award of Restricted Stock shall
be evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its discretion, shall determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

 

7.3           Transferability. Except as provided in this Section 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until expiration of the applicable Period of
Restriction.

 

7.4           Other Restrictions. The Administrator, in its discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate, in accordance with this Section 7.4.

 

7.4.1             General Restrictions. The Administrator may set restrictions
based upon the achievement of specific Performance Goals (Company-wide, business
unit, or individual), or any other basis determined by the Administrator in its
discretion.

 

7.4.2             Section 162(m) Performance Restrictions. For purposes of
qualifying grants of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Administrator on or before the latest date permissible
to enable the Restricted Stock to qualify as “performance-based compensation”
under Section 162(m) of the Code. In granting Restricted Stock which is intended
to qualify under Section 162(m) of the Code, the Administrator shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Restricted Stock under Section 162(m) of the Code
(e.g., in determining the Performance Goals).

 

11

 



7.4.3             Legend on Certificates. The Administrator, in its discretion,
may place a legend or legends on the certificates representing Restricted Stock
to give appropriate notice of such restrictions.

 

7.5           Removal of Restrictions. Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan shall be released from escrow as soon as practicable after
expiration of the Period of Restriction. After the restrictions have lapsed, the
Participant shall be entitled to have any legend or legends under Section 7.4.3
removed from his or her Share certificate, and the Shares shall be freely
transferable by the Participant, subject to Applicable Law.

 

7.6           Voting Rights. During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless otherwise provided in the Award
Agreement.

 

7.7           Dividends and Other Distributions. During the Period of
Restriction, Participants holding Shares of Restricted Stock shall be entitled
to receive all dividends and other distributions paid with respect to such
Shares unless otherwise provided in the Award Agreement. If any such dividends
or distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

 

7.8           Return of Restricted Stock to Company. On the date that any
forfeiture event set forth in the Award Agreement occurs, the Restricted Stock
for which restrictions have not lapsed shall revert to the Company and again
shall become available for grant under the Plan.

 

SECTION 8
RESTRICTED STOCK UNITS

 

8.1           Grant of Restricted Stock Units. Subject to the terms and
conditions of the Plan, Restricted Stock Units may be granted to Employees,
Nonemployee Directors and Consultants at any time and from time to time, as
shall be determined by the Administrator in its sole and absolute discretion.

 

8.1.1             Number of Restricted Stock Units. The Administrator will have
complete discretion in determining the number of Restricted Stock Units granted
to any Participant under an Award Agreement, subject to the limitations in
Sections 4.1.

 

8.1.2             Value of a Restricted Stock Unit. Each Restricted Stock Unit
granted under an Award Agreement represents the right to receive one Share, or
the equivalent value in cash, upon satisfaction of the vesting conditions
specified in the Award Agreement.

 

8.2           Vesting Conditions. In its sole and absolute discretion, the
Administrator will set the vesting provisions, which may include any combination
of time-based or performance-based vesting conditions. The Administrator, in its
discretion, may at any time accelerate the vesting of a Participant’s Restricted
Stock Units and provide for immediate payment in accordance with Section 8.3.

 

12

 



8.3           Form and Timing of Payment. The Administrator shall specify in the
Award Agreement whether the Restricted Stock Units shall be settled in Shares or
cash. In either case, upon vesting payment will be made as soon as reasonably
practical upon satisfaction of the vesting conditions.

 

8.4           Cancellation of Restricted Stock Units. On the earlier of the
cancellation date set forth in the Award Agreement or upon the termination of
Participant’s Continuous Status as an Employee, Nonemployee Director or
Consultant, all unvested Restricted Stock Units will be forfeited to the
Company, and again will be available for grant under the Plan.

 

SECTION 9
MISCELLANEOUS

 

9.1           Change In Control. Unless otherwise provided in the Award
Agreement, in the event of a Change in Control, unless an Award is assumed or
substituted by the successor corporation, then (i) such Awards shall become
fully exercisable as of the date of the Change in Control, whether or not
otherwise then exercisable and (ii) all restrictions and conditions on any Award
then outstanding shall lapse as of the date of the Change in Control.

 

9.2           Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. Notwithstanding anything to the contrary contained in this Plan or
in any Award Agreement, the Participant shall have the right to exercise his or
her Award for a period not less than ten (10) days immediately prior to such
dissolution or transaction as to all of the Shares covered thereby, including
Shares as to which the Award would not otherwise be exercisable.

 

9.3           No Effect on Employment or Service. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or an Affiliate to
terminate any Participant’s employment or service at any time, with or without
cause. Unless otherwise provided by written contract, employment or service with
the Company or any of its Affiliates is on an at-will basis only. Additionally,
the Plan shall not confer upon any Director any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which such Director or the Company
may have to terminate his or her directorship at any time.

 

9.4           Participation. No Employee, Consultant or Nonemployee Director
shall have the right to be selected to receive an Award under this Plan, or,
having been so selected, to be selected to receive a future Award.

 

9.5           Limitations on Awards. No Participant shall be granted an Award or
Awards in any Fiscal Year in which the combined number of Shares underlying such
Award(s) exceeds 500,000 Shares; provided, however, that such limitation shall
be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 4.3.

 

9.6           Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or, otherwise, sale or disposition of
all or substantially all of the business or assets of the Company.

 

13

 



9.7           Beneficiary Designations. If permitted by the Administrator, a
Participant under the Plan may name a beneficiary or beneficiaries to whom any
vested but unpaid Award shall be paid in the event of the Participant’s death.
Each such designation shall revoke all prior designations by the Participant and
shall be effective only if given in a form and manner acceptable to the
Administrator. In the absence of any such designation, any vested benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate and, subject to the terms of the Plan and of the applicable Award
Agreement, any unexercised vested Award may be exercised by the administrator or
executor of the Participant’s estate.

 

9.8           Limited Transferability of Awards. No Award granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
rights with respect to an Award granted to a Participant shall be available
during his or her lifetime only to the Participant. Notwithstanding the
foregoing, the Participant may, in a manner specified by the Administrator, (a)
transfer a Nonqualified Stock Option to a Participant’s spouse, former spouse or
dependent pursuant to a court-approved domestic relations order which relates to
the provision of child support, alimony payments or marital property rights and
(b) transfer a Nonqualified Stock Option by bona fide gift and not for any
consideration to (i) a member or members of the Participant’s immediate family,
(ii) a trust established for the exclusive benefit of the Participant and/or
member(s) of the Participant’s immediate family, (iii) a partnership, limited
liability company of other entity whose only partners or members are the
Participant and/or member(s) of the Participant’s immediate family or (iv) a
foundation in which the Participant an/or member(s) of the Participant’s
immediate family control the management of the foundation’s assets.

 

9.9           Restrictions on Share Transferability. The Administrator may
impose such restrictions on any Shares acquired pursuant to the exercise of an
Award as it may deem advisable, including, but not limited to, restrictions
related to applicable federal securities laws, the requirements of any national
securities exchange or system upon which Shares are then listed or traded or any
blue sky or state securities laws.

 

9.10         Transfers Upon a Change in Control. In the sole and absolute
discretion of the Administrator, an Award Agreement may provide that in the
event of certain Change in Control events, which may include any or all of the
Change in Control events described in Section 2.8, Shares obtained pursuant to
this Plan shall be subject to certain rights and obligations, which include but
are not limited to the following: (i) the obligation to vote all such Shares in
favor of such Change in Control transaction, whether by vote at a meeting of the
Company’s shareholders or by written consent of such shareholders; (ii) the
obligation to sell or exchange all such Shares and all rights to acquire Shares,
under this Plan pursuant to the terms and conditions of such Change in Control
transaction; (iii) the right to transfer less than all but not all of such
Shares pursuant to the terms and conditions of such Change in Control
transaction, and (iv) the obligation to execute all documents and take any other
action reasonably requested by the Company to facilitate the consummation of
such Change in Control transaction.

 

14

 



9.11         Performance-Based Awards. Each agreement for the grant of
performance-based awards shall specify the number of Shares underlying the
Award, the Performance Period and the Performance Goals (each as defined below).
As used herein, “Performance Goals” means performance goals specified in the
agreement for any Award which the Administrators determine to make subject to
Performance Goals, upon which the vesting or settlement of such award is
conditioned and “Performance Period” means the period of time specified in an
agreement over which the Award which the Administrators determine to make
subject to a Performance Goal, are to be earned. Each agreement for a
performance-based Award shall specify in respect of a Performance Goal the
minimum level of performance below which no payment will be made, shall describe
the method of determining the amount of any payment to be made if performance is
at or above the minimum acceptable level, but falls short of full achievement of
the Performance Goal, and shall specify the maximum percentage payout under the
agreement.

 

9.11.1         Performance Goals for Covered Employees. The Performance Goals
for any performance-based Award granted to a Covered Employee, if deemed
appropriate by the Administrators, shall be objective and shall otherwise meet
the requirements of Section 162(m)(4)(C) of the Code, and shall be based upon
one or more of the following performance-based business criteria, either on a
Company, subsidiary, division, business unit or line of business basis or in
comparison with peer group performance or to an index: net sales; gross sales;
net revenue; gross revenue; growth in number of customers, households or assets;
cash generation; cash flow; unit volume; market share; cost reduction; costs and
expenses (including expense efficiency ratios and other expense measures);
strategic plan development and implementation; return on net assets; return on
actual or proforma assets; return on equity; return on capital; return on
investment; return on working capital; return on net capital employed; working
capital; asset turnover; economic value added; total stockholder return; stock
price; net income; net income before tax; operating income; operating profit
margin; net income margin; net interest margin; sales margin; market share;
inventory turnover; days sales outstanding; sales growth; capacity utilization;
increase in customer base; cash flow; book value; earnings per share; stock
price earnings ratio; earnings before interest; taxes; depreciation and
amortization expenses (“EBITDA”); earnings before interest and taxes (“EBIT”);
earnings before interest (“EBI”); or EBITDA, EBIT, EBI or earnings before taxes
and unusual or nonrecurring items as measured either against the annual budget
or as a ratio to revenue. Achievement of any such Performance Goal shall be
measured over a period of years not to exceed ten (10) as specified by the
Administrators in the agreement for the performance-based Award. No business
criterion other than those named above in this Section 9.11.1 may be used in
establishing the Performance Goal for an award to a Covered Employee under this
Section 9.11. For each such award relating to a Covered Employee, the
Administrators shall establish the targeted level or levels of performance for
each such business criterion. The Administrators may, in their discretion,
reduce the amount of a payout otherwise to be made in connection with an award
under this Section 9.11, but may not exercise discretion to increase such
amount, and the Administrators may consider other performance criteria in
exercising such discretion. All determinations by the Administrators as to the
achievement of Performance Goals under this Section 9.11 shall be made in
writing. The Administrators may not delegate any responsibility under this
Section 9.11. As used herein, “Covered Employee” shall mean, with respect to any
grant of an award, an executive of the Company or any subsidiary who is a member
of the executive compensation group under the Company’s compensation practices
(not necessarily an executive officer) whom the Administrators deem may be or
become a covered employee as defined in Section 162(m)(3) of the Code for any
year that such award may result in remuneration over $1 million which would not
be deductible under Section 162(m) of the Code but for the provisions of the
Plan and any other “qualified performance-based compensation” plan (as defined
under Section 162(m) of the Code) of the Company; provided, however, that the
Administrators may determine that a Plan Participant has ceased to be a Covered
Employee prior to the settlement of any award.



15

 

 

9.11.2         Mandatory Deferral of Income. The Administrators, in their sole
discretion, may require that one or more award agreements contain provisions
which provide that, in the event Section 162(m) of the Code, or any successor
provision relating to excessive employee remuneration, would operate to disallow
a deduction by the Company with respect to all or part of any award under the
Plan, a Plan Participant’s receipt of the benefit relating to such award that
would not be deductible by the Company shall be deferred until the next
succeeding year or years in which the Plan Participant’s remuneration does not
exceed the limit set forth in such provisions of the Code; provided, however,
that such deferral does not violate Code Section 409A.

 

SECTION 10
AMENDMENT, SUSPENSION, AND TERMINATION

 

10.1          Amendment, Suspension, or Termination. Except as provided in
Section 10.2, the Board, in its sole discretion, may amend, suspend or terminate
the Plan, or any part thereof, at any time and for any reason. The amendment,
suspension or termination of the Plan shall not, without the consent of the
Participant, alter or impair any rights or obligations under any Award
theretofore granted to such Participant. No Award may be granted during any
period of suspension or after termination of the Plan.

 

10.2          No Amendment without Shareholder Approval. The Company shall
obtain shareholder approval of any material Plan amendment to the extent
necessary or desirable to comply with the rules of the NASDAQ, the Exchange Act,
Section 422 of the Code, or other Applicable Law.

 

10.3          Plan Effective Date and Duration of Awards . The Plan shall be
effective as of the Plan Effective Date subject to the shareholders of the
Company approving the Plan by the required vote), subject to Sections 10.1 and
10.2 (regarding the Board’s right to amend or terminate the Plan), and shall
remain in effect thereafter. However, without further shareholder approval, no
Award may be granted under the Plan more than ten (10) years after the Plan
Adoption Date.

 

SECTION 11
TAX WITHHOLDING

 

11.1          Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

 

11.2          Withholding Arrangements. The Administrator, in its discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(a) electing to have the Company withhold otherwise deliverable Shares or (b)
delivering to the Company already-owned Shares having a Fair Market Value equal
to the minimum amount required to be withheld. The amount of the withholding
requirement shall be deemed to include any amount which the Administrator agrees
may be withheld at the time the election is made; provided, however, in the case
Shares are withheld by the Company to satisfy the tax withholding that would
otherwise by issued to the Participant, the amount of such tax withholding shall
be determined by applying the statutory minimum federal, state or local income
tax rates applicable to the Participant with respect to the Award on the date
that the amount of tax to be withheld is to be determined. The Fair Market Value
of the Shares to be withheld or delivered shall be determined as of the date
taxes are required to be withheld.

 

16

 



SECTION 12
LEGAL CONSTRUCTION

 

12.1          Liability of Company. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful grant or any Award
or the issuance and sale of any Shares hereunder, shall relieve the Company, its
officers, Directors and Employees of any liability in respect of the failure to
grant such Award or to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

12.2          Grants Exceeding Allotted Shares. If the Shares covered by an
Award exceed, as of the date of grant, the number of Shares, which may be issued
under the Plan without additional shareholder approval, such Award shall be void
with respect to such excess Shares, unless shareholder approval of an amendment
sufficiently increasing the number of Shares subject to the Plan is timely
obtained.

 

12.3          Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

 

12.4          Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

12.5          Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

12.6          Governing Law. The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

12.7          Captions. Captions are provided herein for convenience only, and
shall not serve as a basis for interpretation or construction of the Plan.

 

SECTION 13
EXECUTION

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan on the date indicated below.

 

17

 





 



  MANDALAY DIGITAL GROUP, INC.  Executed on ______, 2012;    Effective May 26,
2011 By:      Its Secretary

 



18

